DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1, it is unclear how the input device, the plurality of segments, parameters and the controller relates to the work machine in the preamble. Examiner suggests rewriting the claim fully drawn to a work machine. Appropriate correction is required.
Claim 1 recites “plurality of segments”. It is unclear what is meant by this. Are they segments of a chart? Are they segments of physical structural features of the work machine? A route? This particular feature makes difficult the examination of the claim. For this reason, the prior art will be interpreted as best understood. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yegerlehner et al (U.S. Patent Application Publication No. 2009/0187315).
As to Claim 1, Yegerlehner, as best understood, discloses a method for operating an implement of a work machine, the method comprising:
Detecting, by a controller, a progression of an input device between a first position and a second position based on a first parameter and a second parameter (Paragraph 0005);
Determining, by the controller, a plurality of segments of the progression based on one or more limits of the first parameter (Paragraph 0005);
Estimating, by the controller, a value of the second parameter corresponding to at least one first segment of the plurality of segments (Paragraph 0006);
Issuing, by the controller, a baseline signal if the value of the second parameter corresponding to the at least one first segment compiles with a second parameter threshold condition associated with the at least one first segment (Paragraph 0005);
Generating, by the controller, a command based on the baseline signal to initiate manipulation of the implement (Paragraph 0005);
Estimating, by the controller, a value of the second parameter corresponding to at least one second segment of the plurality of segments, wherein the at least, one second segment is successive to the at least one first segment (Paragraph 0006);
Issuing, by the controller, a secondary signal if the value of the second parameter corresponding to the at least one second segment complies with a second parameter threshold condition associated with the at least one second segment to continue manipulation of the implement according to the command (Paragraph 0005); and
Terminating, by the controller, the command and the manipulation of the implement if the value of the second parameter corresponding to the at least one second segment violates the second parameter threshold condition associated, with the at least one second segment (Paragraph 0005).
Claim 1, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (U.S. Patent Application Publication No. 2015/0204052).
Claim 1, Lee, as best understood, discloses a method for operating an implement of a work machine, the method comprising:
Detecting, by a controller, a progression of an input device between a first position and a second position based on a first parameter and a second parameter (Paragraph 0008);
Determining, by the controller, a plurality of segments of the progression based on one or more limits of the first parameter (Paragraph 0008);
Estimating, by the controller, a value of the second parameter corresponding to at least one first segment of the plurality of segments (Paragraph 0008);
Issuing, by the controller, a baseline signal if the value of the second parameter corresponding to the at least one first segment compiles with a second parameter threshold condition associated with the at least one first segment (Paragraph 0008);
Generating, by the controller, a command based on the baseline signal to initiate manipulation of the implement (Paragraph 0008);
Estimating, by the controller, a value of the second parameter corresponding to at least one second segment of the plurality of segments, wherein the at least, one second segment is successive to the at least one first segment (Paragraph 0008);
Issuing, by the controller, a secondary signal if the value of the second parameter corresponding to the at least one second segment complies with a second parameter threshold condition associated with the at least one second segment to continue manipulation of the implement according to the command (Paragraph 0008); and
Terminating, by the controller, the command and the manipulation of the implement if the value of the second parameter corresponding to the at least one second segment violates the second parameter threshold condition associated, with the at least one second segment (Paragraph 0008).
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678